Citation Nr: 1414579	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an effective date prior to October 31, 2005 for the award of service connection for ischemic heart disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file is in the jurisdiction of the VA RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  On October 31, 2005, the Veteran filed an informal claim seeking entitlement to service connection for diabetes mellitus, type II, and neuropathy of the lower extremities.  A formal claim for service connection for those disabilities was received by VA on November 9, 2005.

2.  In an August 2006 rating decision, the RO denied entitlement to service connection for coronary artery disease and hypertension.  Although provided notice of that decision and his appellate rights, the Veteran did not perfect an appeal thereof.

3.  On January 28, 2010, the Veteran filed a claim to reopen the claim of entitlement to service connection for ischemic heart disease.

4.  By a December 2010 rating decision, the RO granted service connection for coronary artery disease, effective December 13, 2005.

5.  By an October 2011 rating decision, the RO granted an earlier effective date of October 31, 2005 for the award of service connection for ischemic heart disease (coronary artery disease).

6.  The evidence of record does not show a formal or informal claim for entitlement to service connection prior to October 31, 2005.

7.  The Veteran's ischemic heart disease first manifested on July 8, 1991.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than October 31, 2005 for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to October 31, 2005 for the grant of service connection for ischemic heart disease, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In a December 2010 rating decision, the RO granted service connection for coronary artery disease.  The effective date of the award was set as December 13, 2005.  In an October 2011 rating decision, the RO awarded an earlier effective date of October 31, 2005 for the grant of service connection for ischemic heart disease (coronary artery disease).  The Veteran contends that an earlier effective date is warranted.  Specifically, he alleges that the effective date for his heart disease should be in the 1990's, when he was first diagnosed with a heart disorder.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

The original claim leading to the award of service connection was received by the RO on October 31, 2005.  Service connection was denied by the RO in an August 2006 rating decision.  Notice of that decision was provided to the Veteran that same month.  Thereafter, the Veteran filed a claim to reopen the issue of entitlement to service connection for ischemic heart disease on January 28, 2010.

The award of service connection in the December 2010 rating decision was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to October 31, 2005, or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 30, 2010.  Review of the record reflects that, prior to October 31, 2005, nothing in the record can reasonably be viewed as a claim for service connection for ischemic heart disease.  In fact, the October 31, 2005 claim form is the first correspondence in the claims file from the Veteran after his discharge from service.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is October 31, 2005, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  The current effective date of the award of service connection for ischemic heart disease is October 31, 2005.  The Veteran submitted medical evidence showing that his heart disease was first discovered in July 1991.  The medical evidence indicates that, on July 8, 1991, the Veteran presented for exertional chest pain and an abnormal stress test.  He underwent cardiac cathertization and thereafter, on July 16, 1991, he underwent bypass surgery.  In the Veteran's case, the medical evidence of record reflects that the earliest possible date that the Veteran's ischemic heart disease manifested was on July 8, 1991.  Thus, the Board finds that July 8, 1991 is the date that entitlement to service connection for ischemic heart disease arose.

Accordingly, the evidence reflects that the date of claim was October 31, 2005, and the date that entitlement arose was July 8, 1991.  As the effective date of the award can be no earlier than the date of claim or the date that entitlement arose, whichever is later, an effective date earlier than October 31, 2005 is not warranted.  See 38 C.F.R. § 3.816(c)(2).


ORDER

Entitlement to an effective date earlier than October 31, 2005 for the award of service connection for ischemic heart disease is not warranted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


